Citation Nr: 1647084	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from April 1944 to April 1946.  The appellant is the Veteran's surviving spouse.  The Veteran died on June [redacted], 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts the Veteran's service-connected posttraumatic stress disorder (PTSD) caused, either directly or indirectly, the Veteran's death.  The Veteran's death certificate lists the immediate causes of death the vestibular fibulation and arteriosclerotic heart disease (ASHD).  The death certificate also includes PTSD as an "other significant condition contributing to death." 

A May 2012 VA opinion stated that it is not as least likely as not that the Veteran's service-connected PTSD caused or substantially contributed to the Veteran's death as the Veteran was in poor health related to multiple other medical problems including renal failure and chronic obstructive pulmonary disease (COPD).  The Veteran was not on any medicines for PTSD and psychological evaluations showed good mental functioning.  Therefore, the examiner determined the cause of was as stated on the death certificate except that the PTSD did not cause or significantly contribute to his death.

The appellant submitted multiple articles relating PTSD to heart disorders to include CAD and hypertension. 

The RO obtained another VA opinion in March 2016 which determined there was no medical evidence that the Veteran's PTSD was the cause of his heart condition and/or ventricular fibrillation.  The examiner noted the Veteran had multiple major risk factors for the development of ASHD including history of smoking, hypertension, age, and family history of coronary artery disease (CAD).  The examiner found the theoretical risk for PTSD would be less likely than not the cause of his CAD/ASHD and the most likely etiology are the Veteran's major risk factors noted above.

The appellant's representative argues that the opinion is inadequate because they submitted evidence that his hypertension could be due to his PTSD.  The Board agrees with the appellant's representative, and finds an addendum opinion is necessary. 

In addition, the Veteran's terminal hospitalization report from Holston Valley Medical Center should be obtained on remand.  

Finally, the Board notes that the Veteran's death certificate was signed by William D. Hudson, M.D. on June [redacted], 2011.  However, the death certificate is stamped, "Amended by Affidavit of Medical Examiner 9/[redacted]/2011."  A copy of the medical examiner's affidavit should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's terminal hospitalization report and treatment records from Holston Valley Medical Center.

2.  As noted above, the Veteran's death certificate is stamped, "Amended by Affidavit of Medical Examiner 9/[redacted]/2011."  A copy of the medical examiner's affidavit, as well as any records relied upon by the medical examiner in creating that affidavit, should be obtained.

3.  Thereafter, return the claims file to the March 2016 VA examiner, or to another qualified examiner, for an addendum opinion.  The reviewer should note that the claims folder, including a copy of this remand was reviewed.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's PTSD caused or contributed to cause his death.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's PTSD caused his arteriosclerotic heart disease and/or ventricular fibrillation.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's PTSD aggravated (i.e., permanently worsened) his arteriosclerotic heart disease and/or ventricular fibrillation.

In providing these opinions, the examiner must consider and address the articles submitted by the appellant relating PTSD and heart conditions.  See Statement in Support of Claim dated March 17, 2016 with attachments (labeled Buddy/Lay Statement in VBMS); and VA Form 646, dated March 24, 2016.

The examiner must provide a complete rationale for all opinions.

4.  Finally, if the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




